Per Curiam:
Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and complaint dismissed, with appropriate costs in the court below.
Plaintiff was not a licensed broker at the time of rendering the services in question. Under sections 440-442-1 of the Real Property Law (as added by Laws of 1922, chap. 672) it is made a crime for a person to render services as a broker for compensation without being licensed. By thus violating the law, plaintiff could not obtain a right to commissions. (Morgan Munitions Co. v. Stude*823baker Corporation, 226 N. Y. 94, 99.) That plaintiff was not to be paid his commission untihtitle passed, and that prior to that time he procured his license, does not change the situation. He is obliged to have his license at the time he renders the service. (Ladanyi v. Scavullo, Appellate Term, Second Department, Memoranda Decision, No. 139, Jan. 1924; Roman v. Lobe, Appellate Term, Second Department, Memoranda Decision, No. 353, June, 1924; affd., 213 App. Div. 162. See, also, Stake & Co. v. Roth, 91 Misc. 45.)
Present: Cropsey, Lazansky and MacCrate, JJ.